Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on February 12th, 2022 has been received and entered.

Claim 12 is canceled.

Claims 1-11, 13-25 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. ALAN CANNON on February 18th, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9 has been amended as follows:
--9.  (Currently Amended)  A method of operating a semiconductor memory cell comprising:
providing a memory cell comprising a floating body region configured to be charged to a level indicative of a state of the memory cell selected from at least first and second states; a first region in electrical contact with said floating body region; a second region in electrical contact with said floating body region and spaced apart from said first region; a gate positioned between said first and second regions; a first insulating region located above said floating body region; second insulating regions adjacent to said floating body region on opposite sides of said floating 
forming a depletion region by applying a back bias to said memory cell so that said floating body region is bounded by said first insulating region above said floating body region, said second insulating regions adjacent to said floating body region, said well region, and said depletion region;

wherein said memory cell comprises an access transistor;
wherein said access transistor comprises said well region; and
wherein said well region of said access transistor is electrically connected to said buried layer region.--

Claim 14 has been canceled.

New claim 26 has been added as follows:
--26.  (New)  The method of claim 9, wherein said applying said back bias comprises applying said back bias to a buried layer region located below said floating body region and said second insulating regions and spaced from said second insulating regions so as not to contact said second insulating regions.--

Claims 1-11, 13, 15-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is HAN et al. (U.S. Patent Application Publication No. 2014/0252451).
HAN et al. discloses a memory device having a floating body region, first and second regions, a gate between first and second regions, first insulating region, second insulating regions, a buried layer region below the floating body region.  HAN et al. fails to show or suggest the limitations of the well region bounds at least two sides of said floating body region (claims 1-7); or access transistor comprises said well region; and wherein said well region of said access transistor is electrically connected to said buried layer region (claims 9-11, 13, 15-16, 25-26); or a non-volatile memory comprising a resistance change element; wherein said bi-stable floating body transistor and said access device are electrically connected in series; and
wherein said bi-stable floating body transistor and said non-volatile memory element are electrically connected in series (claims 17-20); or a non-volatile memory comprising a resistance change element; wherein said bi-stable floating body transistor stores data when power is applied to said memory cell; and wherein said non-volatile memory stores data when power is discontinued from said memory cell (claims 17-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827